Motion for change of venue denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Monroe County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature (see, People v Scott, 197 AD2d 936; see generally, People v DiPiazza, 24 NY2d 342). Present— Green, J. P., Lawton, Callahan, Doerr and Fallon, JJ.